DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1, 3-12 and 15-21) in the reply filed on 5/9/2022 is acknowledged.  Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. A
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Although the steps in the method according to Claim 1 in this application can be understood, it is not consistent with conventional U.S. patent method claims, with a transitional phrase such as the “the method comprising the following steps:” and including positively recited steps.  Applicant is advised to rewrite the claims such that they follow the format of conventional U.S. patent method claims.  One example of a positive recitation is to rewrite the limitation “concentric errors are determined” in Claim 1 to “determining concentric errors.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite “an arcuate runout in the end sections of the crankshaft” and “a zigzag runout in the end sections of the crankshaft.”  It is not clear how the end sections of the crankshaft can form such shapes described in these claims.  For examination purpose, they are interpreted as “an arcuate runout” and “a zigzag runout” respectively to describe the shape of the entire crankshaft and not just the end sections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeb et al. (U.S. Patent Publication No. 2007/0169532) in view of Hans et al. (U.S. Patent Publication No. 2014/0130561).
Regarding Claim 1, Reeb teaches a method for the processing of a crankshaft (Fig. 1, 4) for the purposes of correcting concentricity errors and/or for the purposes of length correction ([0028]: curved crankshaft suggest concentricity error and length deviation), wherein an impact force for correcting the concentricity errors and/or the length deviation is introduced into at least one defined transition radius ([0021]-[0022], [0044]) between connecting-rod bearing journals and crank webs and/or between main bearing journals and the crank webs of the crankshaft (Fig. 1, 4) (Fig. 2 shows an pulse-pressure machine (1) impacting a radius between connecting-rod bearing journals and crank webs and/or between main bearing journals and the crank webs.) by means of at least one impact tool (Fig. 1, 1) and wherein the transitional radii of crankshaft are hardened ([0046]: strengthen radii junction).    
Reeb does not explicitly teach a method for the post-processing of a crankshaft wherein sectors of the crankshaft which cause concentricity errors are determined and/or, for at least one portion of the crankshaft, a length deviation from a setpoint length is determined and wherein the transition radii of the crankshaft are hardened prior to the determination of the concentricity errors and/or of the length deviation.
Hans teaches a method for the post-processing ([0006]: roll straightening after deep rolling) of a crankshaft wherein sectors (Fig. 2, H1-H5) of the crankshaft (Fig. 1, 8’) which cause concentricity errors are determined and/or, for at least one portion of the crankshaft, a length deviation from a setpoint length is determined ([0038]:”determine the individual runouts on the main bearings by size and direction” suggests a circumference (or a length between rotational axis and outer surface) of the main bearing is used to compare against a set dimension (or predetermined length between rotational axis and outer surface) to determine its deviation.)
and wherein the crankshaft is hardened ([0006]: deep rolled) prior to the determination of the concentricity errors and/or of the length deviation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the sectors of the Reeb’s crankshaft which cause concentricity errors as taught by Hans in order to measure the runout at each of these sectors, which is used to determine a straightening force and a direction applied during the straightening process as suggested in Hans [0040] and [0041].
Examiner takes an official notice that it is old and well known in the art to harden transitional radii of a crankshaft using a deep rolling process.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to harden the transition radii in order to increase the fatigue strength of a crankshaft.
	Regarding Claim 4, Reebs/Hans teach the method as claimed in claim 1, wherein the at least one impact tool (Reebs Fig. 1, 1) introduces an impact force for correcting the concentricity errors and/or the length deviation into highly loaded regions (Hans Fig. 4, 29) of the defined transition radii (Hans Fig. 1, 14-17) (Hans [0036] & [0040]).
Regarding Claim 5, Reebs/Hans teach the method as claimed in claim 1, wherein the only transition radii situated in the sectors which cause the concentricity errors are selected as defined transition radii (Hans Fig. 1, 14-17) (Hans [0040]: since the resulting runout (25) triggers a straightening force (27), only the sectors having a runout (concentricity errors) would be selected as defined transition radii.).
Regarding Claim 6, Reebs/Hans the method as claimed in claim 1, wherein, for the correction of the length deviations (Hans [0038]: a runout is a deviation in a circumference (or a length between rotational axis and outer surface) of the main bearings), an impact force is introduced into all transition radii (Hans Fig. 1, 14-17) of the crankshaft (Reebs Fig. 1, 4) by means of the at least one impact tool (Reebs Fig. 1, 1) (Hans [0040]).
Regarding Claim 7, although Reebs/Has do not explicitly teach “a concentricity error in the end sections of the crankshaft”, Hans teaches the method as claimed in claim 1, wherein the nature of the concentricity error is determined based on whether a zigzag runout (Hans [0023]: S runout) in the end sections of the crankshaft is present, wherein the defined transition radii are selected on the basis of the nature of the concentricity error (Hans [0023]: “sections” would determine the defined transition radii.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conceive other shapes of concentricity error including a concentricity error in the end sections of the crankshaft since such type of error can commonly occur in crankshaft production as often as the zigzag runout.  
Regarding Claim 8, Reebs/Hans teach the method as claimed in claim 1, wherein the defined transition radii are determined on the basis of simulations of a respective crankshaft type (Hans [0006] & [0007]; [0013]: matrices can be considered a simulation model.).
Regarding Claim 9, based on the knowledge that the method of Reebs/Hans is able to straighten a crankshaft, it would have been obvious to one of ordinary skill to use the same method to correct dimensional deviation of other features on the crankshaft by introducing the same impact forces into sectors of the crankshaft at or near the features.
Regarding Claim 10, since an impact force at each of the main bearings is determined based on the runout measurement of each of the main bearings, it would be conceivable that only transition radii either between the connecting-rod bearing journals and the crank webs or between the main bearing journals and the crank webs are selected as defined transition radii depending on the runout measurements of the main bearings (Hans [0038] & [0040]).
Regarding Claim 11, Reebs/Hans teach the method as claimed in claim 1, wherein at least two impact tools (Reebs Fig. 1, 1) are used and at least one transition radius between one of the connecting-rod bearing journals and one of the adjoining crank webs (See Reebs Fig. 1 & Hans Fig. 1) and at least one transition radius between one of the main bearing journals and one of the adjoining crank webs (See Hans Fig. 1) are selected as defined transition radii.
Regarding Claim 12, Reebs/Hans teach the method as claimed in claim 1, wherein, for the introduction of the impact force into at least one of the transition radii along the respective transition radius running in annularly encircling fashion around the crankshaft, a highly loaded region (Hans Fig. 4, 28), a lightly loaded region (Hans Fig. 4, 29) and interposed intermediate regions (Hans Fig. 4, 30) are defined, following which impact hardening is performed such that the impact force introduced into the intermediate regions is increased in the direction of the highly loaded region (Hans Fig. 4 shows an outline (32) indicating a magnitude of the impact force being increased going from 29 to 28). 
Regarding Claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select transition radii situated in the at least one portion that has the length deviations (or a length between rotational axis and outer surface) as defined transition radii since applying an impact force near the at least one portion would have the greatest effect on correction of the length deviation.
Regarding Claim 18, although Reebs/Has do not explicitly teach “an arcuate runout”, Hans teaches the method as claimed in claim 1, wherein the nature of the concentricity error is determined based on whether a zigzag runout (Hans [0023]: S runout) in the end sections of the crankshaft is present, wherein the defined transition radii are selected on the basis of the nature of the concentricity error (Hans [0023]: “sections” would determine the defined transition radii.).
Therefore, it would have been obvious to one of ordinary skill in the art to conceive other shapes of concentricity error including an arcuate runout since the arcuate runout can commonly occur in crankshaft production as often as the zigzag runout.  
Regarding Claim 19, Reebs/Hans teach The method as claimed in claim 1, wherein the nature of the concentricity error is determined based on whether a zigzag runout (Hans [0023]: S runout) in the end sections of the crankshaft is present, wherein the defined transition radii are selected on the basis of the nature of the concentricity error (Hans [0023]: “sections” would determine the defined transition radii.).
Regarding Claim 20, Reebs/Hans teach the method as claimed in claim 1, wherein the defined transition radii are determined on the basis of calculations of a respective crankshaft type (Hans [0006]-[0013]: the generation of matrices results in a large amount of calculation.).
Regarding Claim 21, Reebs/Hans teach the method as claimed in claim 1, wherein the defined transition radii are determined on the basis of series of tests of a respective crankshaft type (Hans [0006] & [0007]: data from measurements taken from a series of crankshafts of the same type is used to straighten the other crankshafts).

Allowable Subject Matter
Claims 3, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Judge (U.S. Patent No. 4,416,130). Judge teaches a method for the post-processing of a camshaft by introducing impact force into at least one defined transition radius.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5/27/2022